Citation Nr: 1047771	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-07 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
to include as due to a disorder manifested by dizziness and loss 
of balance.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
disorder manifested by dizziness and loss of balance, to include 
as due to nerve damage caused by medication for service-connected 
left shoulder disability and/or in-service noise exposure.

3.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1976.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an April 2008 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

At his October 2010 hearing before the Board, the Veteran 
testified that he currently had hyperacusis that he believed 
resulted from nerve damage caused by noise exposure in service 
and/or medication for his service-connected left shoulder 
disability.  In addition, in October 2010, the Veteran submitted 
additional evidence, along with a waiver of RO consideration of 
such evidence.  The additional evidence consists of a September 
2010 VA record reflecting treatment for the Veteran's right knee 
and x-ray photographs of the knee.  Accordingly, the issues of 
(i) entitlement to service connection for hyperacusis, to include 
as due to nerve damage caused by in-service noise exposure and/or 
medication for service-connected left shoulder disability; and 
(ii) whether new and material evidence is submitted to reopen the 
claim of service connection for a right knee disorder have been 
raised by the record, but have not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the RO for appropriate action.

The issues of (i) entitlement to service connection for a 
disorder manifested by dizziness and loss of balance, to include 
as due to nerve damage caused by 


medication for service-connected left shoulder disability and/or 
in-service noise exposure; and (ii) entitlement to service 
connection for a psychiatric disorder, to include as due to a 
disorder manifested by dizziness and loss of balance, are 
addressed in the remand portion of the decision below and are 
remanded the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  In October 2010, prior to the promulgation of a decision by 
the Board, the Veteran withdrew his appeal of the issue of 
entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

2.  The Veteran's claim for service connection for a disorder 
manifested by dizziness and loss of balance was last denied by a 
September 1993 RO decision, and no appeal was initiated from that 
decision.

2.  Evidence received since the RO's September 1993 decision is 
new and material, and raises a reasonable possibility of 
substantiating the claim for service connection for a disorder 
manifested by dizziness and loss of balance.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an increased evaluation 
for bilateral hearing loss, currently evaluated as 10 percent 
disabling, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence has been submitted since the RO's 
September 1993 decision, and the Veteran's claim for service 
connection for a disorder manifested by dizziness and loss of 
balance is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the Veteran or by his or her authorized representative.  
38 C.F.R. § 20.204.

By an April 2008 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss and assigned a 10 percent evaluation effective January 31, 
2008.  In May 2008, the Veteran filed a notice of disagreement 
with regard to the evaluation assigned for his service-connected 
bilateral hearing loss, and in March 2009, he perfected his 
appeal.

However, at the October 2010 hearing before the Board, the 
Veteran withdrew his appeal regarding this issue.  With no 
allegation of error of fact or law remaining before the Board, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.

New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  With respect to the issue of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a disorder manifested by 
dizziness and loss of balance, the Board is taking action 
favorable to the Veteran by reopening the claim.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered as this decision poses no risk of 
prejudice to the Veteran.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

A September 1993 rating decision denied the Veteran's original 
claim for service connection for dizziness adjunct to aspirin 
taken for service-connected left shoulder pain on the basis that 
there was no medical evidence, other than a history of provided 
by the Veteran, which showed the Veteran was instructed to take 
10 to 14 Aspirin a day by a doctor at a VA Medical Center.  The 
September 1993 rating decision was not appealed and that decision 
is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Because the September 1993 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in its February 2009 statement of the case, the RO 
denied on the merits the Veteran's claim of service connection 
for dizziness due to aspirin for left shoulder pain or tinnitus, 
claimed as balance problem secondary to nonsteroid 
antiinflammatory drugs (NSAIDs), without first determining 
whether new and material evidence has been submitted to reopen 
the claim.  Such a decision, however, is not binding on the 
Board, and the Board must first decide whether new and material 
evidence has been 


received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Evidence received since the RO's September 1993 rating decision 
includes VA treatment records, dated from July 1993 through 
September 2010; VA examination reports, dated in May 1995, March 
2008, and December 2008; a June 2008 private medical examination 
report from Dr. J.E.; a September 2008 private psychiatric 
evaluation report; and a transcript of the Veteran's October 2010 
hearing before the Board.

All of the evidence received since the September 1993 rating 
decision is "new" in that it was not of record at the time of 
the September 1993 rating decision.  In addition, in the June 
2008 medical examination report, Dr. J.E. stated "[the 
Veteran's] hearing loss is due to service connection noise 
induced injury to the nerves for hearing and balance."  To that 
effect, the Veteran reported that he developed dizziness, 
vertigo, and hyperacusis, approximately ten years ago.  The 
diagnoses were a peripheral vestibular disorder, with dizziness 
and occasional staggering, and hyperacusis similar to Meniere's 
Syndrome and hearing impairment, with attacks of vertigo and 
cerebellar gait.  With regard to the Veteran's hyperacusis that 
was accompanied by attacks of vertigo, Dr. E. opined that the 
medications used to treat the Veteran's left shoulder injury 
contributed more nerve damage caused by noise-induced tinnitus 
incurred in service and would have further sensitized nerves to 
his ears causing hyperacusis.  

Thus, presuming the credibility of this evidence, the evidence 
received since the September 1993 rating decision includes 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a disorder manifested by dizziness and loss of 
balance.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, Dr. J.E.'s medical opinion raises a reasonable 
possibility of substantiating the Veteran's claim.  38 C.F.R 
§ 3.156(a).  As such, the Veteran's claim of entitlement to 
service connection for a disorder manifested by dizziness and 
loss of balance is reopened.

ORDER

The appeal as to the issue of entitlement to an increased 
evaluation for bilateral hearing loss, currently evaluated as 10 
percent disabling, is dismissed.

New and material evidence having been submitted to reopen the 
claim of service connection for a disorder manifested by 
dizziness and loss of balance, the claim is reopened, and to this 
extent only, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for a 
disorder manifested by dizziness and loss of balance and a 
psychiatric disorder, to include as due to a disorder manifested 
by dizziness and loss of balance.  Based upon its review of the 
Veteran's claims file, the Board finds there is a further duty to 
assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran claims that the onset of his disorder manifested by 
dizziness and loss of balance was when he started taking NSAIDs 
for his service-connected left shoulder disability.  He contends 
that he experiences dizziness and loss of balance due to nerve 
damage that was incurred in service as a result of noise-induced 
injury to the ears and aggravated by NSAIDs used for his left 
shoulder pain.  It is noted, however, he also claims that his 
dizziness and loss of balance are associated with his 
hyperacusis.  At the October 2010 Board hearing, the Veteran 
testified that he currently has hyperacusis that resulted from 
nerve damage caused by noise exposure in service and/or 
medication for his service-connected left shoulder disability.

Dr. J.E. diagnosed a peripheral vestibular disorder, with 
dizziness and occasional staggering, and hyperacusis similar to 
Meniere's Syndrome and hearing impairment, with attacks of 
vertigo and cerebellar gait.  With regard to hyperacusis 


that was accompanied by attacks of vertigo, Dr. E. opined that 
the medications used to treat the Veteran's left shoulder injury 
contributed more nerve damage caused by noise-induced tinnitus 
incurred in service and would have further sensitized nerves to 
his ears causing hyperacusis.

Subsequently, the Veteran was afforded a VA examination in 
December 2008.  However, the Board finds the VA examination not 
adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (holding that if VA provides a Veteran with 
an examination in a service connection claim, the examination 
must be adequate).  The VA examiner opined that the dizziness was 
not caused by or a result of the tinnitus and that the Veteran's 
hyperacusis was not related to service-connected hearing loss.  
However, the December 2008 VA examiner provided no explanation as 
to why the Veteran's dizziness or hyperacusis was not related to 
service-connected tinnitus or hearing loss.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 125 (2007) (finding that a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").  
Furthermore, the VA examiner fails to address the Veteran's 
contentions that the dizziness and loss of balance, or 
hyperacusis, were due to nerve damage incurred in service due to 
noise-induced injury to his ears, or due to medications taken for 
his service-connected left shoulder pain.  Accordingly, a remand 
is required for a new examination in connection with the 
Veteran's claim for a disorder manifested by dizziness and loss 
of balance.

In addition, while Dr. E.'s opinion suggests that dizziness and 
loss of balance are symptoms associated with the Veteran's 
hyperacusis, no determination has been made as to whether service 
connection is warranted for hyperacusis, as due to nerve damage 
caused by noise exposure in service and/or medication for his 
service-connected left shoulder disability.  Therefore, this 
issue has been referred to the RO for appropriate action.

The Veteran contends and the medical evidence indicates that his 
psychiatric disorder is secondary to his disorder manifested by 
dizziness and loss of balance, or hyperacusis.  Accordingly, the 
issue of entitlement to service connection for a 


psychiatric disorder, to include as due to a disorder manifested 
by dizziness and loss of balance, must also be remanded for the 
RO.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding 
that all issues "inextricably intertwined" with the issue 
certified for appeal, are to be identified and developed prior to 
appellate review).

Finally, the record reflects that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA).  In an 
October 1997 VA treatment report, the Veteran stated that his 
claim for Social Security disability benefits had been approved.  
However, the Veteran's SSA records are not of record.  When VA is 
on notice that there are SSA records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992).  Accordingly, these records must be 
obtained and associated with the claims file before the Board can 
proceed with this appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA disability 
benefits.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical providers 
who have treated him for 


his dizziness, loss of balance, and 
psychiatric disorder.  The RO must then 
obtain copies of the related medical records 
that are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure the 
same, the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that the Veteran is ultimately 
responsible for providing the evidence.  The 
Veteran and his representative must then be 
given an opportunity to respond.

3.  Thereafter, the RO must afford the 
Veteran an appropriate VA examination to 
determine the current existence and etiology 
of any disorder manifested by dizziness and 
loss of balance.  The claims file must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  
Following a review of the medical records, 
the examiner must state whether any current 
disorder manifested by dizziness and loss of 
balance is related to the Veteran's military 
service.  The VA examiner must also provide 
an opinion as to whether any degree of any 
disorder manifested by dizziness and loss of 
balance is caused by or aggravated by 
medication used for treatment of service-
connected left shoulder disability and/or in-
service noise exposure, to include any 
resultant nerve damage.

A complete rationale for all opinions must be 
provided.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this and 
specifically explain why an opinion cannot be 
provided without resort to speculation.  The 
report prepared must be typed.

4.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken above, the claims on appeal 
must be readjudicated.  If any issue on 
appeal remains denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


